Citation Nr: 0210777	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether the February 1949 RO decision denying service 
connection for acne vulgaris of the back and shoulders 
contains clear and unmistakable error (CUE). 

2. Whether the February 1949 RO decision denying service 
connection for a deviated nasal septum contains CUE. 

3. Whether the January 1989 RO decision denying service 
connection for residuals of shell fragment wounds to the face 
and ankle contains CUE. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 decision by the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO), which denied the 
CUE claims currently on appeal.


REMAND

In July 1999 the veteran attended an RO hearing with respect 
to several issues, to include the issues set forth on the 
title page above.  In January 2000, he was sent a 
supplemental statement of the case on these CUE issues 
currently before the Board.  In March 2000, the RO received 
from the veteran a VA Form 9, specifically discussing a 
separate claim of service connection for post-traumatic 
stress disorder (PTSD), but on which he also checked a box 
indicating he wanted to appeal all issues on the statement of 
the case and any supplemental statements of the case that his 
local VA office had sent to him.  He also checked a box 
indicating he did not want a Board hearing, but with a note 
to see the attached correspondence.  The attached 
correspondence stated:

Please consider this as my formal request 
for a personal hearing before a VA 
hearing officer in Sacramento, 
California, or a teleconference before a 
Member of the Board of Veterans' Appeals 
in Washington, D.C., whichever is more 
convenient for the VA.  Please advise.

He did not specify or limit the issues for which he sought a 
hearing.  Moreover, the Board acknowledges that this 
contradictory request by the veteran is somewhat confusing, 
but the claims file does not include any indication that the 
veteran was ever contacted regarding his March 2000 
"formal" request for either a Board video-conference 
hearing, see 38 C.F.R. § 20.700 et seq.  It is noted that 
service connection for PTSD was subsequently granted, but the 
CUE issues remain in appellate status.  The RO should advise 
the veteran as to his options regarding his March 2000 
request for a Board or RO hearing and seek clarification.

Thus, the case is REMANDED to the RO for the following 
development:

The veteran should be contacted and 
advised as to his rights to a Board 
hearing, or a videoconference hearing 
before a member of the Board sitting in 
Washington, D.C., or a Travel Board 
hearing, if he so requests.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




